Citation Nr: 0312304	
Decision Date: 06/09/03    Archive Date: 06/16/03	

DOCKET NO.  00-12 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left ankle 
disability, claimed as residuals of a left ankle fracture.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military service from October 1991 to 
March 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

This case was last before the Board in April 2001, at which 
time the issue identified above was remanded for additional 
evidentiary development.  Unfortunately, remand is again 
required.  


REMAND

The issue identified above was remanded by the Board in April 
2001 for compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA), to provide the veteran with the opportunity 
of submitting any additional post-service records of 
treatment for his left ankle, and to provide him with a VA 
examination.  

At the time this case was initiated, the veteran's documented 
address was a [redacted] in [redacted], California.  However, 
without separately providing a clear notice of change of 
address, the RO initiated a change of address at the time the 
veteran submitted his substantive appeal in May 2000 from 
[redacted] in [redacted], California.  It appears that 
the VA VACOLS system has continued to maintain the veteran's 
first address in [redacted], California, at all times.  Thus, 
it appears that the Board's April 2001 remand decision was 
likely mailed to the old address.  Immediately subsequent to 
remand and return of the claims folder to the RO, the RO's 
posting of a VCAA notification letter and including a request 
for the veteran to identify any additional records of medical 
treatment for his left ankle was also posted to the veteran's 
earlier [redacted], California, address.  The most recent May 
2003 letter notifying the veteran of the Board rules of 
practice also was posted to the old address. 

In its most recent statement of argument, the representative 
has indicated that the most recent notification for VA 
examination, to be completed in January 2003, for which the 
veteran did not report, was also posted to the incorrect 
address.  Here, the Board disagrees because the copy of the 
examination notification on file was addressed to the 
veteran's newer address in [redacted], California, although it 
appears to have been incorrectly addressed to [redacted]
[redacted] rather than [redacted].  

Because it is now entirely unclear whether the veteran ever 
received notification of the Board's April 2001 decision and 
of the RO's VCAA notification including request for 
additional medical evidence, the case must be remanded to 
ensure that the veteran is provided fair due process in the 
consideration of his pending claim.  The Board will take 
action to update the VA VACOLS system to reflect the 
veteran's most recent notification of address on [redacted]
[redacted] in [redacted], California.  The case is REMANDED for the 
following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by VCAA has 
been accomplished.  This should include 
notification of the applicable statutory 
and regulatory duties to assist and 
notify, and identification of more 
specific evidence necessary to support 
his claim that he has a left ankle 
disability attributable to an injury in 
service.  This notification should be 
made to the veteran's correct address.

2.  The RO should request the veteran to 
indicate whether he has received any 
post-service medical treatment for his 
left ankle and, if so, he should be 
requested to submit copies of medical 
records reflecting such treatment or, 
alternatively, should be requested to 
properly complete releases of medical 
information and return them so that the 
RO might collect such evidence on his 
behalf.  The request for evidence should 
be posted to the veteran's correct 
address.  

3.  After completion of the above 
development, the RO should take action to 
schedule the veteran for a VA orthopedic 
examination of his left ankle.  The RO 
should take action to ensure that 
notification is posted to the veteran's 
correct address, and inform the veteran 
of the consequences of a failure to 
report for the examination in accordance 
with 38 C.F.R. § 3.655(b) (2002).  The 
physician should describe all current 
disability, if any, associated with the 
veteran's left ankle and be asked to 
provide an opinion regarding whether any 
left ankle disability currently 
identified is more, less, or equally 
likely to be related to his documented 
in-service left ankle sprain.  The claims 
folder must be made available to the 
physician for review in conjunction with 
the examination.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
above requested development has been 
completed, including the requested 
medical opinion.  The RO should also 
ensure that all notifications have been 
made to the veteran's proper address.  
The RO should take any action to include 
additional development which might be 
indicated on the basis of evidence or 
argument received during remand 
development.  If the benefit sought on 
appeal is not allowed to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case and an 
opportunity to respond.  The veteran need 
do nothing until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



